Citation Nr: 1749673	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-340 43		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition (claimed as right and left leg condition).

2.  Entitlement to service connection for a skin condition (claimed as right and left leg condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2016, the Veteran testified at a video conference hearing before the undersigned; a transcript of the hearing has been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the Veteran's claimed right and leg condition as entitlement to service connection for skin condition.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

Although the RO denied the Veteran's claim for entitlement to service connection for a right and left leg condition on the merits, regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the issue of whether new and material evidence has been received to reopen claims of service connection for skin condition is an element of the current appeal.

The issue of entitlement to service connection for a skin condition is REMANDED to the Agency of Original Jurisdiction (AOJ) and will be addressed in that portion of the decision.   


FINDINGS OF FACT

1.  By a November 2008 rating decision, the RO denied the Veteran's claim for service connection for a skin condition; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's November 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a skin condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 2008 rating decision to deny service connection for a skin condition is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a skin condition.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the RO, by a decision entered in November 2008, denied the Veteran's claim for service connection for a service connection for a skin condition on grounds that in-service fungus infection resolved with treatment and there was no other medical evidence to show that the claimed condition occurred in or was caused by service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).

As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the time of the RO's November 2008 rating decision includes a hearing transcript, which revealed that the Veteran pointed to a skin condition on his legs as well as scars and scabs on other areas of his skin during his September 2016 video conference hearing.  He described his skin condition as intermittent and reported that areas on his forearms, ear, lip, ear, back, and nose were identified as precancerous and were removed/cut out from his skin.  He also reported that dry spots were frozen off of his skin.  He indicated that his skin condition may be related to Agent Orange exposure.  See Hearing Transcript, pgs. 9-12.   This evidence was not before adjudicators when the Veteran's claim was last denied in November 2008, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a skin condition, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a skin condition is reopened.


REMAND

The Veteran states that he has been treated for his skin condition at the VA clinic in Jay, Oklahoma.  See Hearing Transcript, p. 7.   It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a June 2013VA opinion indicating, in effect, that it is unlikely that the Veteran's right and left leg condition/skin condition is related to service.  The Board finds, however, that the opinion is inadequate, inasmuch as the examiner reasoned that the Veteran's February 1969 enlistment examination was negative for a skin condition and there were no current skin problems.  A review of the Veteran's service treatment records revealed that in October 1969, he was sent in from the field with complaints of a fungal infection on both legs for the past two weeks.  A November 1969 record included a note reflecting that he was to continue medication for six days.  During his hearing, the Veteran indicated that a skin condition was currently present on his legs.  He also pointed to scars and scabs on his skin.  He described his skin condition as intermittent and affecting areas in addition to his legs.  He reported areas on his forearms, ear, lip, ear, back, and nose were identified as precancerous and were removed/cut out from his skin.  He also reported that dry spots were frozen off of his skin.  He indicated that his skin condition may be related to Agent Orange exposure.  See Hearing Transcript, pgs. 9-12. A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The service treatment records reflect that the Veteran had service in Vietnam. Consequently, he is presumed to have been exposed to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. Â§ 3.309(e), but also must determine whether his disability is the result of active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA clinic in Jay, Oklahoma, or any other identified VA treating facility since his discharge from service, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA skin examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the skin.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service, including in-service exposure to herbicide agents (Agent Orange and others) and/or documented treatment in October and November 1969 for a fungal infection on both legs.

The examiner should be aware that the absence of the Veteran's disability on the list of disabilities subject to presumptive service connection is not dispositive evidence weighing against the claim.  As such, it should not be used as the sole basis in support of a negative nexus opinion.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


